NOT FOR PUBLICATION                            FILED
                                                                          NOV 17 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIMBERLY COX,                                   No. 20-17264

                Plaintiff-Appellant,            D.C. No. 3:20-cv-04418-VC

 v.
                                                MEMORANDUM*
NEWREZ LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Kimberly Cox appeals from the district court’s judgment dismissing her

action alleging claims regarding a home loan and denying her motion to remand to

state court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

issues of subject matter jurisdiction and denials of motions to remand.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1315 (9th Cir. 1998). We affirm.

      The district court properly denied Cox’s motion to remand because the

district court had subject matter jurisdiction under 28 U.S.C. § 1331, and the action

was properly removed under 28 U.S.C. § 1441. See Rivet v. Regions Bank of La.,

522 U.S. 470, 475 (1998) (to establish jurisdiction under § 1331, a federal question

must be “presented on the face of the plaintiff’s properly pleaded complaint”

(citation and internal quotation marks omitted)); Lippitt v. Raymond James Fin.

Servs., Inc., 340 F.3d 1033, 1042 (9th Cir. 2003) (“[T]he artful pleading doctrine

allows federal courts to retain jurisdiction over state law claims . . . when . . . the

right to relief depends on the resolution of a substantial, disputed federal question.”

(citations omitted)); see also Destfino v. Reiswig, 630 F.3d 952, 957 (9th Cir.

2011) (explaining that consent to removal is not required from defendants who

were not properly served).

      The district court did not abuse its discretion by denying Cox’s motion to

alter or amend the judgment under Federal Rule of Civil Procedure 59(e) because

Cox failed to demonstrate any basis for relief. See Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for relief under Rule 59(e)).

      We reject as meritless Cox’s contention that the district court lacked

jurisdiction to rule on the motion to dismiss because it did not first explicitly deny



                                            2                                     20-17264
the motion to remand.

      Cox’s motion to strike (Docket Entry No. 32) and motion for judicial notice

(Docket Entry No. 33) are denied.

      Cox’s request to file supplemental briefs, set forth in the opening brief, is

denied.

      AFFIRMED.




                                          3                                    20-17264